Citation Nr: 0714011	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
in the amount of $10, 932.45.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2004 decision by the RO.

The veteran testified at a video conference hearing held on 
May 17, 2006, at the Wichita RO, before the undersigned Board 
member sitting in Washington, D.C. 



FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  An overpayment was created when the veteran received 
compensation payments for a period of time when he was 
incarcerated.

3.  The veteran did not suffer undue hardship as a result of 
being required to repay the debt; nor did it defeat the 
purpose of the benefit to require payment.

4.  The veteran would be unjustly enriched if a waiver were 
granted.



CONCLUSION OF LAW

The recovery of an overpayment of disability compensation 
benefits in the amount of $10,932.45 was not against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the calculated $10,932.45 indebtedness.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (a claim of 
entitlement to waiver of an overpayment is not a claim to 
which the VCAA applies).

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id.; see also 38 
C.F.R. § 1.911.  The RO has fully complied with these 
requirements.  As noted above, the veteran has not disagreed 
with the determination that the debt was properly created and 
calculated.

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 requires that 
VA notify a payee of VA benefits of a debt owed by the payee 
to VA because of payment or overpayment of the benefits and, 
as part of that notification, VA must notify the payee of the 
right to submit an application for waiver of the indebtedness 
and the procedures for submitting the application.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b) (procedures for 
applying for waiver).  The Board finds that VA gave this 
notice to the veteran, and the fact that the veteran has 
requested waiver and perfected appeal to the Board of the 
denial of that waiver establishes that the veteran was 
notified of his right to submit such an appeal.

II.  The Merits of the Veteran's Claim

The veteran had been service connected for a lumbosacral 
disability with a rating of 40 percent effective from October 
1, 1986.  By a letter dated January 10, 2002, the RO notified 
the veteran that it had granted an increase in the rating for 
his lumbosacral disability to 60 percent, and also granted 
total disability due to individual unemployability, both 
effective from October 11, 2000.  That letter indicates the 
enclosure of a VA Form 21-8764, Disability Compensation Award 
Attachment-Important Information.  This form provides notice 
of conditions affecting the right to payment of benefits, 
including that it is the responsibility of the veteran to 
"immediately" notify VA in writing of any change of address 
and that benefits would be reduced upon incarceration in a 
penal institution in excess of 60 days for conviction of a 
felony.

A July 2003 computer match showed that the veteran had been 
incarcerated in Nevada since February 28, 2003.  In July 
2004, the RO sent the veteran a letter proposing to reduce 
his compensation to the 10 percent evaluation effective the 
61st day of his incarceration and afforded the veteran 60 
days to submit evidence regarding the proposed reduction.  In 
an August 2004 reply, the veteran stated that he was no 
longer incarcerated, and he presented evidence that he had 
been released on parole on October 6, 2003.   An inmate 
detail record from the Nevada Department of Corrections 
verified that the veteran had been incarcerated for two 
felony offenses.   

By a September 2004 letter, the RO notified the veteran that 
his payments would be reduced to a monthly rate of $104.00 
for the period of incarceration beginning 61 days after 
February 28, 2003, from April 29, 2003 to October 6, 2003.  
In October 2004, the veteran made a timely request for a 
waiver of the recovery of the $10,932.45 overpayment, stating 
that if the request for waiver was denied, he would like a 
payment plan of $100.00 to be withheld from each check due to 
financial hardship.  He did not dispute the overpayment 
amount of $10,932.45, and he enclosed a VA form 5655 
(Financial Status Report) showing that he was single with no 
dependents, $3,089.00 for monthly income (including $850.00 
from social security), and $3,150.00 for monthly expenses, 
including payments on debts.  (At the May 2006 hearing, the 
veteran testified essentially that he lives on a very tight 
budget, that VA withholds $230.00 per month for application 
on the overpayment, that his current monthly VA check was 
$2,163.00, and that the balance on the overpayment had been 
reduced to about $1,400.00.)

By a November 2004 decision, the RO determined that, although 
there was no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the debt, a waiver in the 
sum of $10,932.45 was not warranted under the standard of 
equity and good conscience.  There was evidence of some fault 
on the part of the veteran, and it would be against equity 
and good conscience to not require the veteran to repay the 
debt as he would be unjustly enriched.     

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived. 38 U.S.C.A. § 
5302(a) (West 2002 & Supp 2006).  Waiver will be granted when 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2006).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2006).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive. 38 C.F.R. § 1.965(a) (2006).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient requires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2006).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a rating of 
20 percent or more shall not be paid compensation in excess 
of a 10 percent disability rating beginning on the 61st day 
of incarceration.  38 U.S.C.A. §§ 5313, 1114 (West 2002 & 
Supp 2006); 38 C.F.R. § 3.655 (2006).

In the present case, the veteran is at fault in the creation 
of his indebtedness because he failed to timely notify VA of 
his incarceration despite being informed of his obligation to 
do so.
 

ORDER

Waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $10,932.45 is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


